DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 9-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McIntosh et al (Fig. 4).
Regarding claims 1 and 9, McIntosh et al (Fig. 4) discloses an amplifier circuit comprising an operational amplifier (108) coupled to a first power voltage (Vcc) and configured to output an amplified signal (output signal of 108) according to an input operating voltage (Vcc/2) and a feedback signal (the current going through the feedback resistor RF), an input impedance (106) coupled to an input terminal (- input terminal of 108) of the operational amplifier (108) and configured to receive an input voltage (INPUT) and to output an input current (the current going through the resistor 106), a voltage adjusting circuit (116) configured to adjust the input operating voltage (Vcc/2) of the operational amplifier (108), a pulse generating circuit (150) configured to generate a pulse width modulation signal (output signal of 150) according to the amplified signal (output signal of 108), and a drive circuit (154) coupled to a second power voltage (Vdd) and configured to generate a driving signal (output signal of 154) according to the pulse width modulation signal (output signal of 150) and wherein the feedback signal (the current going through the feedback resistor RF) being correlated with the driving signal (output signal of 154).

Regarding claims 3 and 11, wherein the adjusting current (output current of 116) is uncorrected with the first power voltage (Vcc).
Regarding claims 4 and 12, wherein the adjusting current (output current of 116) is corrected with the first power voltage (Vcc).
Regarding claims 6 and 14, wherein the adjusting current (output current of 116) is corrected with a reference voltage (the voltage present on the inverting input of 108).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McIntosh et al (Fig. 4).
McIntosh et al (Fig. 4) discloses all the limitations in the claims except for that the maximum current value of the second power voltage is greater than or equal to ten times a maximum current value of the first power voltage. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the certain maximum current values for the first and second power voltage, since they are based on the routine experimentation to obtain the optimum operating parameters. 

Allowable Subject Matter
Claims 5, 7, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843 
	#2652